UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 000-54061 Inca Global, Inc. (Exact name of registrant as specified in its charter) Delaware 27-2787079 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 2421 Fenton St. Chula Vista CA, 91914 (Address of principal executive offices) (619)-752-6766 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days: Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, non-accelerated filer or a smaller reporting company. See definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act): Yes o No þ Indicate the number of shares outstanding of each of the issuer’s classes of the common stock, as of the latest practicable date:Common Stock, $0.0001 par value: 25,350,000 shares outstanding as of August 13, 2011. Explanatory Note The purpose of this Amendment No. 1 to Inca Global, Inc. Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2011, filed with the Securities and Exchange Commission on June 30, 2011 (the “Form 10-Q”), is solely to furnish Exhibit 101 to the Form 10-Q in accordance with Rule 405 of Regulation S-T. Exhibit 101 to this report provides the consolidated financial statements and related notes from the Form 10-Q formatted in XBRL (eXtensible Business Reporting Language). No other changes have been made to the Form 10-Q. This Amendment No. 1 to the Form 10-Q speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-Q. Pursuant to Rule 406T of Regulation S-T, the interactive data files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. 2 Page(s) PART I–FINANCIAL INFORMATION: Item 1. Financial Statements (unaudited): 4 Balance Sheets as of June 30, 2011 (unaudited) and March 31, 2011 (audited) 5 Statements of Operations for the three months ended June 30, 2011 and period from inception (May 4, 2010) through June 30, 2010 and for the cumulative period from inception (May 4, 2010) through June 30, 2011 (unaudited) 6 Statements of Cash Flows for the three months ended June 30, 2011 and period from inception (May 4, 2010) through June 30, 2010 and for the cumulative period from inception (May 4, 2010) to June 30, 2011 (unaudited) 7 Notes to Financial Statements (unaudited) 8 Item2. Management's Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item4T. Controls and Procedures PART II–OTHER INFORMATION: Item 1. Legal Proceedings 12 Item 1A Risk Factors 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4. (Reserved and Removed) 13 Item 5. Other Information 13 Item6. Exhibits 13 Signatures 14 3 PART I — FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS INCA GLOBAL, INC. (A Development Stage Company) CONDENSED BALANCE SHEETS June 30, March 31, (Unaudited) (Audited) ASSETS Current assets: Cash and cash equivalents $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accrued expensesdue founder $ $ Total liabilities Commitments and contingencies Stockholders’ deficit: Preferred stock, $0.0001 par value, 10,000,000 shares authorized; none issued or outstanding — Common stock, $0.0001 par value, 100,000,000 shares authorized, 25,362,500 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total stockholders’ deficit ) $ $ See accompanying notes. 4 INCA GLOBAL, INC. (A Development Stage Company) CONDENSED STATEMENTS OF OPERATIONS Three months ended June 30, 2011 Inception (May 4, 2010) through June 30, 2010 Inception (May 4, 2010) through June 30, 2011 (Cumulative) (Unaudited) (Unaudited) (Unaudited) Revenues $ — $ — $ — Operating expenses General and administrative Operating loss ) ) ) Net loss $ ) $ ) $ ) Basic and diluted net loss per share $ ) $ ) Shares used in basic and diluted net loss per share calculation See accompanying notes. 5 INCA GLOBAL, INC. (A Development Stage Company) STATEMENT OF STOCKHOLDERS’ DEFICIT Common Stock Additional Paid-In Capital Accumulated Deficit Total Stockholders’ Deficit Shares Amount Balance prior to inception - $
